SUPPLEMENTAL NOTICE OF ALLOWANCE
	The Notice of Allowance herein is supplemental to and supersedes the Notice of Allowance mailed 27 January 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claims 25, 63, and 93 to include a period at the end of each of said claims instead of a comma, as is currently recited.  

Information Disclosure Statement
The Information Disclosure Statement filed 15 March 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.  The documents have been reviewed and are not deemed relevant to patentability of the instant claims as allowed herein.

Claim Status
	Claims 1-99 are allowed.


Drawings
	The Drawings submitted 26 February 2014 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-99 are allowed for the reasons of record.  
Specifically with respect to the outstanding rejection under 35 USC 101, Applicant has amended the claims herein to provide a step of integration of the recited judicial exception via delivery of insulin informed by a correction bolus calculation as the result of the steps of the claims herein. Such steps represent a practical application of the recited judicial exceptions in the claims.  Said claim amendments are in accord with the Interview discussion of 1 December 2020 and incorporate the suggestions as set forth in the Advisory Action of 17 December 2020.
With respect to 35 USC 102/103, the instant claims are free from the prior art as set forth in the Office Action dated 2 July 2020 at page 10 therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 


/Lori A. Clow/Primary Examiner, Art Unit 1631